In his motion for rehearing appellant renews his contention that the trial court committed reversible error in permitting an officer to testify that in investigating the case he had received information incriminating the appellant. In the original opinion it was pointed out that the receipt of such testimony would not warrant a reversal of the judgment in view of the qualification appended by the trial judge to the bill of exception to the effect that the same testimony had been previously admitted without objection. Appellant did not except to the qualification, and it must therefore be given effect in appraising the bill of exception. The authorities cited in the original opinion support the rule that the admission of improper evidence does not constitute reversible error if the same facts were proved by evidence which was not objected to. We perceive no reason for not applying the rule to the present appeal.
The motion for rehearing is overruled.
Overruled. *Page 3